UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or oTRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-30587 SPARE BACKUP, INC. (Exact name of registrant as specified in its charter) Delaware 23-3030650 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 72757 Fred Waring Drive, Palm Desert, CA 92260 (Address of principal executive offices) (760) 779-0251 (Registrant’s telephone number, including area code) na (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss. 232.405 of this chapter) during the preceding 12 (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes oNo x Indicated the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date, 229,536,632 shares of common stock are issued and outstanding as of May 19, 2011. OTHER PERTINENT INFORMATION When used in this report, the terms “Spare Backup,” the Company”, “ we”, “our”, and “us” refers to Spare Backup, Inc., a Delaware corporation formerly known as Newport International Group, Inc., and our subsidiary. The information which appears on our web site is not part of this report. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION Certain statements in this report contain or may contain forward-looking statements that are subject to known and unknown risks, uncertainties and other factors which may cause actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. These forward-looking statements were based on various factors and were derived utilizing numerous assumptions and other factors that could cause our actual results to differ materially from those in the forward-looking statements. These factors include, but are not limited to, our ability to raise sufficient capital to fund our ongoing operations and satisfy our obligations as they become due, including approximately $3.5 million of accrued payroll taxes and approximately $2,090,000 of past due notes, our ability to generate any meaningful revenues, our ability to compete within our market segment, our ability to implement our strategic initiatives, economic, political and market conditions and fluctuations, government and industry regulation, interest rate risk, U.S. and global competition, and other factors. Most of these factors are difficult to predict accurately and are generally beyond our control. You should consider the areas of risk described in connection with any forward-looking statements that may be made herein. Readers are cautioned not to place undue reliance on these forward-looking statements and readers should carefully review this report in its entirety, as well as our annual report on Form 10-K for the year ended December 31, 2010 including the risks described in Part I. Item 1A. Risk Factors of that report. Except for our ongoing obligations to disclose material information under the Federal securities laws, we undertake no obligation to release publicly any revisions to any forward-looking statements, to report events or to report the occurrence of unanticipated events. These forward-looking statements speak only as of the date of this report, and you should not rely on these statements without also considering the risks and uncertainties associated with these statements and our business. SPARE BACKUP, INC. INDEX Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4T. Controls and Procedures 22 PART II – OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. [Removed and Reserved] 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 24 SPARE BACKUP, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS (Unaudited) Current Assets: Accounts receivable, net allwance for bad debt of $65,000 and $65,000 $ $ Prepaidexpenses Total current assets Property and equipment, net of accumulated depreciation of $634,702 and $758,902 Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable and accrued expenses $ $ Overdraft liability Accrued payroll taxes 8% convertible promissory notes, net of debt discount $0 and $365 10% convertible promissory notes, net of debt discount of $28,753 and $0 Accrued interest on convertible promissory notes Notes payable Derivative liabilities Deferred revenue Due to stockholder Total current liabilities Stockholders' Deficit: Preferred stock, $0.001 par value, 5,000,000 shares authorized: 50,000 issued and outstanding 50 50 Common stock; $.001 par value; 300,000,000 shares authorized; 227,213,894 and 200,342,955 issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ (1) Derived from audited financial statements See Notes to Unaudited Consolidated Financial Statements. F-1 SPARE BACKUP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS Three-month periods ended March 31, (Unaudited) (Unaudited) Net Revenues $ $ Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating loss ) ) Other income (expense): Change in fair value of derivative liabilities ) Gain from debt settlements ) Interest expense ) ) Total other income (expense) ) Net (loss) $ ) $ ) Basic and diluted loss per common share $ ) $ ) Basic and diluted weighted average common shares outstanding See Notes to Unaudited Consolidated Financial Statements. F-2 SPARE BACKUP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, (Unaudited) (Unaudited) Cash flows from operating activities: Net (loss) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Change in fair value of derivative liabilities ) Fair value of options and warrants issued to employees Fair value of options and warrants issued to consultants - Fair value of option and warrant modifications Fair value of warrants issued to convertible promissory note holder - Fair value of warrants issued to note holder - - Fair value of warrants issued for accrued interest Fair value of common stock issued in connection with service rendered Fair value of common stock issued in connection with convertible promissory notes modifications - Fair value of convertible promissory notes modifications Fair value of beneficial conversion features modifications - - Fair value of common stock issued in connection with note payable issuance Fair value of common stock issued in connection with debt settlement - Fair value of common stock issued in connection with the conversion of convertible promissory notes ) ) Depreciation Amortization of debt discount Amortization of prepaid expenses Amortization of deferred financing costs Gain from debt settlement ) Changes in operating assets and liabilities: Accounts receivable Prepaid expense and other current assets - ) Accounts payable, accrued expense and accrued payroll taxes Deferred revenues - ) Accrued interest on convertible promissory notes Net cash used in operating activities ) ) Cash flows used in investing activities: Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of convertible promissory notes - Proceeds from issuance of notes payable Repayment of notes payable ) Net proceeds from issuance of common stock for cash Cash overdraft Proceeds from exercise of stock options - Net cash provided by financing activities Net decrease in cash - - Cash, beginning of period - - Cash, end of period $
